 

Exhibit 10.1

 

GUARANTEE

 

WHEREAS, CGAS Properties, L.P., a Delaware limited partnership (“Seller”) and
Utica Gas Services, L.L.C., an Oklahoma limited liability company (“Purchaser”)
are parties to the Membership Interest Purchase Agreement, dated as of April 2,
2015 (the “Purchase Agreement”);

 

WHEREAS, pursuant to the terms of the Purchase Agreement, it is a closing
condition of Seller, that Purchaser deliver, or cause to be delivered, to Seller
the guaranty of Williams Partners L.P. (“Guarantor”) substantially in the form
hereof.

 

NOW, THEREFORE, in satisfaction of the foregoing condition and to induce Seller
to consummate the transactions contemplated by the Purchase Agreement, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Guarantor hereby agrees in favor of Seller as follows:

 

1.          Guarantee.  For the value received Guarantor unconditionally and
irrevocably guarantees to Seller, its successors, endorsees and assigns, the
prompt payment and performance when due of all present and future obligations of
all kinds of Purchaser to Seller, whether due or to become due, secured or
unsecured, absolute or contingent, joint or several, pursuant to the Purchase
Agreement (the “Obligations”). For greater certainty, Obligations shall not
include consequential, exemplary, punitive or other tort damages or losses,
including lost profits, unless such damages or losses, are recoverable by Seller
under the terms of the Purchase Agreement.  Notwithstanding anything to the
contrary herein (i) the liability of Guarantor under this Guarantee and Seller’s
right of recovery hereunder is limited to (A) a total aggregate amount of the
“Adjusted Purchase Price” as defined in the Purchase Agreement during the period
beginning on the date hereof and ending April 2, 2017 and (B) $50,000,000 during
the period beginning on April 3, 2017 and ending April 2, 2018 (the “Guarantee
Cap”) and (ii) this Guarantee shall expire on April 2, 2018, except to the
extent of any claims made in writing to Purchaser by Seller under Purchase
Agreement prior to such date.  Notwithstanding anything contained herein to the
contrary, this Guarantee shall terminate and be of no further force and effect
in the event the Purchase Agreement is terminated pursuant to Section 8.1 of the
Purchase Agreement.

 

2.          Nature of Guarantee.  Guarantor reserves the right to assert
defenses which Purchaser may have to payment of any Obligation other than
defenses arising from the bankruptcy or insolvency of Purchaser and other
defenses expressly waived hereby.

 

3.          Consents, Waivers and Renewals.  Guarantor agrees that Seller and
Purchaser may, with the prior written consent of Guarantor, which shall not be
unreasonably delayed, mutually agree to modify the Obligations or any agreement
between Seller and Purchaser, without in any way impairing or affecting this
Guarantee.  Guarantor agrees that Seller may resort to Guarantor for payment of
any of the Obligations, whether or not Seller shall have resorted to any
collateral security or shall have proceeded against any other obligor
principally or secondarily obligated with respect to any of the
Obligations.  Guarantor hereby waives notice of acceptance of this Guarantee,
and presentment, protest and notice of protest or dishonor of any of the
obligations hereby guaranteed.

 



1 

 

 





4.          Subrogation.  Upon the earlier of payment of all the Obligations
owing to Seller or the Guarantee Cap, Guarantor shall be subrogated to the
rights of Seller against Purchaser, and Seller agrees to take, at Guarantor’s
expense, such steps as Guarantor may reasonably request to implement such
subrogation.

 

5.          Representations and Warranties.  As of the date of this Guarantee,
except as would not have a material adverse effect on Guarantor’s ability to
perform under this Guarantee, Guarantor hereby represents and warrants to
Purchaser as follows:

 

a.Guarantor is an entity duly formed, validly existing and in good standing
under the laws of the state of its formation;

 

b.The execution, delivery and performance by Guarantor of this Guarantee are
within Guarantor’s partnership powers, have been duly authorized by all
necessary partnership action and do not contravene Guarantor’s Certificate of
Formation or Amended and Restated Agreement of Limited Partnership or any
applicable law or material contract binding on guarantor in a manner that would
impact Guarantor’s obligations hereunder or Seller’s enforcement hereof; and  

 

c.This Guarantee is the legal, valid and binding obligation of Guarantor
enforceable against Guarantor in accordance with its terms, except as
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, or other similar laws or equitable principles relating to or
limiting creditor’s rights generally; and

 

d.This Guarantee may be reasonably expected to benefit, directly or indirectly,
Guarantor.

 

6.           Notices. Any notice or other communication given hereunder by
either Guarantor or Seller to the other shall be in writing and delivered
personally or mailed by registered or certified mail, postage prepaid and return
receipt requested, or by facsimile, or by scanned document transmitted by email
(with written confirmation of delivery), as follows:

 

a.if to Guarantor:

 

Williams Partners L.P.

One Williams Center, MD 50-4

Tulsa, OK  74172

Attention: Credit Manager

Facsimile: 918-732-0235

 

b.if to Seller:

 

2 

 

 



CGAS Properties, L.P.

c/o EV Energy Partners, L.P.

1001 Fannin, Suite 800

Houston, Texas 77002

Attn: Michael E. Mercer, President and Chief Executive Officer

Email: mmercer@EVEnergyPartners.com

 

7.          Assignment and Transfer.  This Guarantee shall be binding upon
Guarantor and Guarantor’s legal representatives, successors and assigns and
shall inure to the benefit of and be enforceable by Seller, its successors and
the permitted assigns of Seller’s rights (in whole or in part) under the
Purchase Agreement.

 

8.          Termination, Governing Law.  This Guarantee, which is binding on
Guarantor’s successors and assigns, is a guarantee of payment and not of
collection. THIS GUARANTEE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO CONTRACTS BETWEEN RESIDENTS OF
DELAWARE THAT ARE TO BE WHOLLY PERFORMED WITHIN SUCH STATE.  SELLER HEREBY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE FEDERAL AND STATE COURTS OF THE
STATE OF DELAWARE IN THE COUNTY OF NEW CASTLE FOR THE PURPOSES OF RESOLVING ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATED IN ANY WAY TO THIS GUARANTEE AND
IRREVOCABLY AND UNCONDITIONALLY CONSENTS TO THE JURISDICTION OF ANY SUCH COURTS
AND HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF ANY ACTION OR PROCEEDING IN ANY SUCH COURTS, ANY
OBJECTION TO VENUE WITH RESPECT TO ANY SUCH ACTION OR PROCEEDING AND ANY RIGHT
OF JURISDICTION ON ACCOUNT OF THE PLACE OF RESIDENCE OR DOMICILE OF ANY PARTY
THERETO.  SELLER AND GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE THE
RIGHT TO A JURY TRIAL IN CONNECTION WITH ANY CLAIM ARISING OUT OF OR RELATED TO
THIS GUARANTEE.

 

9.          Entire Agreement. This Guarantee constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof, and
supersedes and replaces all prior agreements and/or understandings (whether
written or oral), including, without limitation, all prior guarantee agreements
given by Guarantor to Seller.

 

[Signatures on Next Page]

 

3 

 

 





GUARANTOR       Williams Partners L.P.   By: WPZ GP LLC, its general partner    
    By: /s/ Alan S. Armstrong   Name: Alan S. Armstrong   Title:  Chief
Executive Officer  

 

  ACKNOWLEDGED AND AGREED:       CGAS PROPERTIES, L.P.   By:  EVCG GP, LLC, its
general partner       By: /s/ Michael E. Mercer   Name: Michael E. Mercer  
Title:  President and Chief Executive Officer

 

[Signature Page to WPZ Guarantee]

 

 

 

